PER CURIAM:
I — í
La conducta que da lugar a la presente acción discipli-naria contra la Leda. Angelita Morales Velázquez (en ade-lante la querellada) tiene su génesis en un procedimiento administrativo que se llevó a cabo el 25 de junio de 1998 en el Departamento de la Vivienda del Municipio de San Juan, Programa de Sección Ocho, caso Núm. 98-073 (J.O.R.G.) (8537). El propósito del procedimiento era deter-minar si procedía cancelarle a la Sra. Miriam Santiago An-dújar, dienta de la abogada aquí querellada, los beneficios del Programa de Sección Ocho.(1)
A la vista administrativa, celebrada el 25 de junio de 1998 en el Departamento de la Vivienda del Municipio de San Juan (en adelante el Departamento), comparecieron la señora Santiago Andújar, la querellada como su represen-tante legal,(2) la Leda. Natasha Del Valle y la Leda. Emma Molinary, en representación del Departamento. La vista se celebró de manera informal, sin equipo de grabación ni se-cretaria que tomara nota de lo acontecido, sin juramentar a los testigos, en la biblioteca de la Oficina de Asuntos Legales del Municipio de San Juan, sentados todos(3) frente a una mesa rectangular, en compañía del Ledo. José *214O. Ramos González, Oficial Examinador.(4) Este último, luego de llevar a cabo los trámites de rigor para dar inicio a la vista, exprésó que la licenciada Del Valle, allí presente, es parte en un caso pendiente ante los tribunales en el cual él representa legalmente a la parte adversa, razón por la cual dejó a la consideración del Departamento y de la se-ñora Santiago Andújar si tenían reparo en que él fungiera como Oficial Examinador. Ante la conformidad de ambas partes, el Oficial Examinador le concedió a la licenciada Del Valle su solicitud de hacer unas expresiones sobre la problemática general existente entre ésta —en calidad de arrendadora— y los inquilinos de los apartamentos del Programa de Sección Ocho. La querellada objetó que la licenciada Del Valle continuara expresándose sin antes ha-bérsele tomado juramento.
A raíz de lo anterior, surgió una discusión desordenada entre la querellada y el Oficial Examinador. Este último le indicó a la primera que en esas vistas no se toma jura-mento y que siendo él quien dirige los procedimientos, él es también quien determina lo que allí se hace. Así, pues, autorizó a la licenciada Del Valle a proseguir. La quere-llada continuó objetando con vehemencia y simultánea-mente levantó su tono de voz. Solicitó la formalización de los procedimientos, insistió en que la licenciada Del Valle no podía expresarse y verbalizó que se reservaba el dere-cho a solicitar la inhibición del Oficial Examinador. Éste, en voz alta y alterado, le ordenó que se callara y reiteró que él era quien decidía.(5) Las licenciadas Del Valle y Mo-linary intervinieron en la discusión increpándole a la que-rellada sobre su comportamiento. Fue entonces cuando el Oficial Examinador dio un “manotazo” en la mesa e indicó que se inhibía del caso “porque esa señora, refiriéndose a la *215Leda. Morales Velázquez, est[á] ‘loca’ Informe del Comi-sionado Especial, pág. 9.
Cabe señalar que el tono de voz de ambos fue inadecuado.(6) Incluso, sus voces se escuchaban tanto en el área donde permanecían los testigos de la señora Santiago Andújar como en la oficina de la Leda. Myrna Ortiz, Direc-tora de Asuntos Legales del Municipio, quien tras escuchar los ruidos y las voces se dirigió al lugar y suspendió la vista.(7) Mientras partían del salón, y en presencia de los testigos de la señora Santiago Andújar, el Oficial Examina-dor continuó vociferando que “esa señora”, refiriéndose a la querellada, está “loca”. Al día siguiente, la licenciada Ortiz le recriminó al Oficial Examinador sobre su comporta-miento y le indicó que esa no era la forma de conducir una vista.(8)
Así las cosas, el Oficial Examinador emitió una resolu-ción en la cual hizo constar su inhibición.(9) Allí mismo expresó su versión de los hechos y le recomendó al Depar-tamento que le remitiera una copia de dicha resolución a la Oficina del Procurador General.(10)
Por otra parte, la licenciada Del Valle envió una misiva a la Corporación de Servicios Legales de Puerto Rico expo-niendo su versión de los hechos y solicitando el relevo de la querellada de la representación legal de la señora Santiago Andújar. Asimismo, la licenciada Molinary le remitió una carta a la Directora de la Oficina de Asuntos Legales del *216Municipio, licenciada Ortiz, con su versión de los hechos y recomendando que se nombrase otro Oficial Examinador para el caso. Por último, cabe indicar que, conforme al tes-timonio de varios jueces frente a los cuales la querellada ha postulado, ésta ha actuado respetuosamente en sus res-pectivas salas y ha dado cumplimiento a los cánones de ética profesional. Por su parte, los compañeros de trabajo de la querellada expresaron que ésta es “ ‘honesta, cumpli-dora, comprometida con la clientela’ ”. Informe del Comi-sionado Especial, pág. 11.
Así las cosas, el Departamento remitió copia de la reso-lución del Oficial Examinador a la Oficina del Procurador General. A raíz de lo anterior, el Procurador General rea-lizó una investigación y, el 9 de marzo de 1999, nos sometió el informe correspondiente. Concluyó que existe base para iniciar un procedimiento disciplinario contra la querellada por alegadas violaciones a los Cánones 6 y 9 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, y posible infracción al Canon 11. Tras concederle término a la querellada para expresarse en torno al referido informe y recibida su com-parecencia, mediante Resolución de 20 de agosto de 1999 autorizamos al Procurador General a presentar una quere-lla en contra de la querellada, lo cual hizo el 29 de octubre de 1999. Le imputó violaciones a los Cánones 6 y 9 del Código de Ética Profesional, supra. Tras varios trámites procesales, mediante Resolución de 29 de junio de 2000 nombramos Comisionado Especial al Hon. Enrique Rivera, ex Juez Superior, y le referimos este asunto para que reci-biera la prueba y nos rindiera un informe con sus determi-naciones de hechos y recomendaciones.
Luego de los trámites correspondientes, incluida la ce-lebración de vistas, el Comisionado Especial presentó su informe el 4 de diciembre de 2000.(11) Concluyó que, a pe *217sar de que la informalidad con la cual se llevó a cabo la vista propició el incidente ocurrido, ello no justificó el am-biente desordenado y la falta de respeto. Reiteró el deber de la querellada de acatar las instrucciones del Oficial Examinador. No obstante, manifestó su preocupación con respecto a que si ésta no estaba conforme con los procedi-mientos quedaba desprovista de un mecanismo de revi-sión, por cuanto no existía un expediente oficial de lo allí acontecido. Cuestionó, además, el que el Procurador General no evaluara el comportamiento del Oficial Examinador a pesar de que éste también actuó con cierto grado de impropiedad. Por último, dejó a nuestra consideración el determinar si la conducta de la querellada violó los Cáno-nes 6 y 9 del Código de Ética Profesional, supra, imputados en la querella.(12)
Sometido este asunto, resolvemos.
rH h — I
 El Canon 6 del Código de Ética Profesional, supra, regula la conducta de los miembros de la clase togada ante las agencias gubernamentales. Dispone:
Al prestar sus servicios profesionales ante organismos legis-lativos o administrativos el abogado debe observar los mismos principios de ética profesional que exige su comportamiento ante los tribunales. Es impropio de un abogado ocultar su ges-tión profesional ante dichas agencias gubernamentales me-diante el empleo de terceros o de medios indirectos para pro-mover determinada acción gubernamental en interés de su cliente. Un abogado que ejerza su profesión y que además ocupe un cargo legislativo o gubernamental debe anteponer el interés público al de su cliente cuando ambos vengan en con-flicto e inmediatamente renunciar la representación del cliente. (Énfasis suplido.(13) 4 L.P.R.A. Ap. IX, C. 6.
*218A su vez, el Canon 9 del Código de Ética Profesional, supra, establece lo siguiente con respecto a la conducta de los abogados ante los tribunales:
El abogado debe observar para con los tribunales una con-ducta que se caracterice por el mayor respeto. Ello incluye la obligación de desalentar y evitar ataques injustificados o aten-tados ilícitos contra los jueces o contra el buen orden en la administración de la justicia en los tribunales. En casos donde ocurrieren tales ataques o atentados, el abogado debe interve-nir para tratar de restablecer el orden y la buena marcha de los procedimientos judiciales.
El deber de respeto propio para con los tribunales incluye también la obligación de tomar las medidas que procedan en ley contra funcionarios judiciales que abusan de sus prerroga-tivas o desempeñan impropiamente sus funciones y que no observen una actitud cortés y respetuosa. 4 L.P.R.A. Ap. IX.
Sobre este particular, hemos sido claros con respecto a la obligación de todo abogado de actuar de tal modo que siempre prevalezca en los tribunales un ambiente de de-coro y solemnidad. In re Ramírez Ramírez, 151 D.P.R. 128 (2000).
Nos resta aplicar los principios enunciados al presente caso.
HH h-i I — i
Independientemente de la informalidad con la cual el Oficial Examinador condujo la vista administrativa que dio lugar a la querella de epígrafe, la querellada venía obli-gada a acatar sus instrucciones, a tenor de lo establecido en el Canon 6 del Código de Etica Profesional, supra. La querellada incurrió en conducta profesional impropia por alzarle la voz al Oficial Examinador, faltándole así el res-peto y atentando contra la solemnidad y el decoro caracte-rístico de todo procedimiento, bien sea ante los tribunales o ante las agencias administrativas.
Dicho lo anterior, concluimos que la querellada in-*219fringió el Canon 6 del Código de Ética Profesional, supra, al así actuar. Todo procedimiento administrativo de natu-raleza cuasi judicial debe llevarse a cabo salvaguardando el ambiente de decoro y respeto que corresponde en tales circunstancias, irrespectivamente de su carácter informal. Los abogados que comparecen a tales vistas en representa-ción de sus clientes y los Oficiales Examinadores vienen obligados a promover el respeto en este tipo de procedimiento.
Concluimos, además, que la querellada no infringió el Canon 9 del Código de Ética Profesional, supra. Ello, en vista de que la conducta impropia de la querellada fue ante una agencia gubernamental, no ante un tribunal. En casos ante organismos administrativos, el Canon 6 del Código de Ética Profesional, supra, es el que incorpora las normas que bajo el Canon 9, supra, se establecen para los abogados ante foros judiciales.
Por los fundamentos esbozados, amonestamos a la Leda. Angelita Morales Velázquez por su conducta irrespetuosa hacia el Ledo. José O. Ramos González, Oficial Examinador. No imponemos una sanción mayor por consi-derar como atenuante la conducta inadecuada del Oficial Examinador al alzar la voz de forma destemplada, hacer expresiones despectivas hacia la querellada y conducir la vista informal de manera tal que propendía a que el proce-dimiento fuera descontrolado.(14)

Se le apercibe a la licenciada Morales Velázquez que en el futuro deberá dar fiel cumplimiento a los cánones de ética profesional que rigen la abogacía y deberá observar para con las agencias administrativas y los tribunales una conducta que se caracterice por el mayor respeto, so pena de la imposición de sanciones disciplinarias más severas.


*220
Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García se inhibió. El Juez Asociado Señor Fuster Berlingeri no intervino.

 La Leda. Natasha Del Valle, en representación de HIMA Corporation —arrendadora del apartamento ocupado por la Sra. Miriam Santiago Andújar— le solicitó al Departamento de la Vivienda del Municipio de San Juan (en adelante el Departamento) que le cancelara a esta última el beneficio económico del Programa de Sección Ocho. Ello debido a que alegadamente en el apartamento de la señora Santiago Andújar residen personas que no son miembros de la composición familiar y que, diariamente, algunos de sus miembros hacen ruidos o realizan actos que perturban la paz y la tranquilidad de sus vecinos.


 La Leda. Angelita Morales Velázquez (en adelante la querellada) trabaja para la Corporación de Servicios Legales de Puerto Rico.


 En la vista estuvieron presentes los testigos del Departamento, no así los de la señora Santiago Andújar, quienes permanecieron fizera del salón en el pasillo adyacente.


 Surge del expediente que el Oficial Examinador vestía ropa casual, sin cha-queta ni corbata.


 Surge del Informe del Comisionado Especial, pág. 8, que “[s]e creó así una situación de ‘toma y dame’ verbal, de ‘dime y direte’ entre ambos que tomó al [sic] ambiente ‘fuera de control’ y como ‘de locos’ (términos del propio Examinador)”.


 Surge del expediente que el tono de voz del Oficial Examinador era mayor que el de la querellada.


 La Leda. Myrna Ortiz expresó haber escuchado desde su oficina al Oficial Examinador decir “usted se calla”, pero en ese momento desconocía a quién él se lo decía. Además, alegó no poder identificar lo que decía la querellada, ya que su tono de voz era más bajo. Escuchó, también, un “palmetazo” en la mesa. Es entonces cuando procedió al lugar de la vista para suspenderla, por considerarse con facultad para ello. .


 Alegadamente, no hablaron de presentar una querella en contra de la querellada.


 La resolución está fechada el 25 de junio de 1998, a pesar de que él la firmó posteriormente. Informe del Comisionado Especial, pág. 10.


 El Oficial Examinador niega haber sido el quejoso en la presente acción disciplinaria.


 Es menester señalar que ni el Ledo. José O. Ramos González, Oficial Exa-minador, ni el Departamento entienden que son la parte quejosa que refirió este asunto al Procurador General. Para todos los efectos, el Comisionado Especial con-sideró al Oficial Examinador como el quejoso.


 A modo de observación, el Comisionado Especial mostró preocupación por la formalidad con la cual deben celebrarse las vistas ante los organismos con funciones cuasi judiciales.


 Véase, además, In re Aguila López, 152 D.P.R. 49 (2000).


 N.o tenemos ante nuestra consideración una querella contra el Ledo. José O. Ramos Velázquez, razón por la cual éste no es objeto de sanción; no podemos sosla-yar, sin embargo, su comportamiento a los fines de examinar en el contexto adecuado la conducta de la querellada.